                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


JOSEPH O'CARROLL,III,

                    Plaintiff,

V.                                                  Civil Action No. 3:19-CV-115-HEH


JPMORGAN CHASE BANK,N.A.,

and


SAMUEL 1. WHITE,P.C.,

                    Defendants.


                             MEMORANDUM OPINION
                       (Denying Plaintiffs Motion to Remand)

      This matter is before the Court on Plaintiff Joseph 0'Carroll, Ill's ("Plaintiff)

Motion to Remand (the "Motion")(ECF No. 14), filed on March 29, 2019. Defendant

JPMorgan Chase Bank N.A.("JPMorgan")filed a Response in Opposition to Plaintiffs

Motion(ECF No. 16)on April 11, 2019. The Court will dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

the Court, and oral argument would not aid in the decisional process. See E.D. Va. Local

Civ. R. 7(J). For the reasons that follow, the Court denies Plaintiffs Motion.

                                  I. BACKGROUND


      According to the Complaint, Plaintiff owns property "in the city of North

Chesterfield, Virginia" known as "Lot 44, North Settlers Landing, Section 1, with

improvements thereon." (Compl.^ 4, ECF No. 1-1.) On June 20, 2003, Plaintiff
allegedly entered into a mortgage loan contract in which he was the borrower.' {Id. 15.)

The Complaint further states that the loan was evidenced by a Note and secured by a

Deed of Trust. {Id. H 5.)

        In January 2017,Plaintiff fell behind on his mortgage payments after experiencing

a "reduction ofincome after a job change." {Id. ^ 7.) Somtime thereafter. Plaintiff

alleges that his income increased and that he sought several loan modifications with

JPMorgan. {Id. US.) However, he contends that JPMorgan repeatedly denied these

attempts. {Id. ^ 9.) Furthermore, Plaintiff alleges that, despite his best efforts, he was

unable to save enough to satisfy the missed payments. {Id. H 11.)

        In April 2018, Plaintiff states that he received an escrow statement from JPMorgan

reflecting a surplus of$16,360.86. {Id. H 12.) In response. Plaintiff requested that

JPMorgan apply those funds to the outstanding balance, however, JPMorgan allegedly

declined to do so. {Id. 113.) Plaintiff contends that he has proof offunds to cover the

remainder ofthe balance should JPMorgan apply the escrow funds to the outstanding

amount. {Id. H 14.)

        In May 2018, Plaintiff alleges that he attempted to make a payment to JPMorgan

that, when combined with the amount in escrow, would bring his mortgage account

current, but JPMorgan refused that payment. {Id.        15-16.)

        Thereafter, Plaintiff obtained counsel and sent an "error letter" to JPMorgan and

the substitute trustee. Defendant Samuel 1. White,P.O.("SIWPC"), which outlined



'The Complaint does not state explicitly with whom Plaintiff contracted for the mortgage loan.
{See id. H 5.)
JPMorgan's alleged violations of 12 C.F.R. § 1024.35 and 12 C.F.R, § 1026.36. {Id. fl

17-18.) Representatives from JPMorgan allegedly informed Plaintiff that they could not

process his request because the account is in active foreclosure status. {Id. H 20.)

       On January 25, 2019, Plaintiff filed suit in Chesterfield County Circuit Court. As

ofthe date of filing. Plaintiff contends that SIWPC intended to sell the property at auction

on January 31.^ {Id. H 21.) The Complaint lodges five claims against JPMorgan and

SIWPC.^ {Id. fl 22-61.) On February 21, JPMorgan filed a Notice of Removal in this

Court(ECF No. 1). On March 15, JPMorgan and SIWPC each filed respective Motions

to Dismiss(ECF Nos. 9, 12). On March 29, Plaintiff filed the Motion that is currently

before the Court.


                            11.    STANDARD OF REVIEW


         As the removing parties. Defendants bear the burden of demonstrating that this

Court has subject-matter jurisdiction. Pressl v. Appalachian Power Co., 842 F.3d 299,

302(4th Cir. 2016). Removing a proceeding from state court raises significant

federalism concerns; accordingly,"[i]f federal jurisdiction is doubtful, a remand is

necessary." Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir.

1994).


^ SIWPC has conveyed to the Court that the foreclosure sale was cancelled. (Mem. Supp. Mot.
Dismiss 5, ECF No. 13.)

^ The Complaint lists the claims as follows:"Count 1: [JPMorgan] is in Breach of Contract for
Failing to Apply Funds to Plaintiffs Past Due Balance";"Count 2: Breach of Contract for
Violation of the Applicable Law Provision of the Deed of Trust, Specifically 12 CFR
1026.36(c)(1)";"Count 3: Breach of Contract for Violation of the Applicable Law Provision of
the Deed of Trust, Specifically 12 CFR 1024.41(f)";"Count 4: Clogging the Equity of
Redemption";"Count 5: Injunction of the Foreclosure Action."
       This Court has "original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of$75,000, exclusive of interest and costs, and is

between ... Citizens of different States ...    28 U.S.C. § 1332(a)(1). Diversity must be

complete "such that the state of citizenship of each plaintiff must be different from that of

each defendant" at the time an action commences. Athena Auto., Inc. v. DiGregorio, 166

F.3d288, 290(4th Cir. 1999).

       The fraudulentjoinder doctrine, however, presents an exception to the complete

diversity requirement, whereby a federal court can disregard the citizenship of a

fraudulently joined party in determining whether the court has jurisdiction under § 1332.

E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574, 578(4th Cir. 2013); McFadden v. Fannie

Mae,525 F. App'x 223, 227(4th Cir. 2013)(citations omitted). The Fourth Circuit

counsels that the fraudulent joinder standard "is even more favorable to the plaintiff than

the standard for ruling on a motion to dismiss under Fed. R. Civ. P. 12(b)(6)." Hartley v.

CSX Trans., Inc., 187 F.3d 422,424(4th Cir. 1999)(citing Batoffv. State Farm Ins. Co.,

977 F.2d 848, 852(3d Cir. 1992)). Consequently, the defendant must shoulder a

significant burden to establish fraudulentjoinder. Marshall v. Manville Sales Corp.,6

F.3d 229, 232-33 (4th Cir. 1993).

       The party claiming fraudulent or improper joinder must show that a claim could

not be established against the non-diverse defendant, even after resolving all issues oflaw

and fact in the plaintiffs favor. Mayes v. Rapoport, 198 F.3d 457,464(4th Cir. 1999)

(citing Marshall,6 F.3d at 232-33).

       The removing party must establish that there is no possibility the plaintiff
       could establish a cause of action against the in-state defendant in state
       court, or that there has been outright fraud in the plaintiffs pleading of
       jurisdictional facts. A claim need not succeed to defeat removal; only a
       possibility of a right need be asserted.

Sherman v. Litton Loan Servicing, L.P., 796 F. Supp. 2d 753,759(E.D. Va. 2011)

(citations omitted). However,"[t]he 'no possibility' standard is not to be taken 'literally,'

nor is it to be applied 'mechanically.'" Wingate v. Ocwen Loan Servicing, LLC,No.

2:18-cv-167, 2018 WL 3341186, at *4(E.D. Va. July 6, 2018)(citing Lmmw v.

Michielsens, 372 F. Supp. 2d 811, 819(E.D. Va. 2005)). Rather,"a defendant is

fraudulently joined if there is no 'reasonable basis for predicting that state law might

impose liability on the facts involved.'" Boss v. Nissan N. Am., Inc., 228 F. App'x 331,

335 (4th Cir. 2007)(per curiam)(quoting Great Plains Trust Co. v. Morgan Stanley

Dean Witter cS: Co., 313 F.3d 305, 312(5th Cir. 2002)).

       The Fourth Circuit also recognizes the nominal party doctrine, which is another

exception to the complete diversity requirement. See Hartford Fire Ins. Co. v.

Harleysville Mut. Ins. Co., 736 F.3d 255, 257(4th Cir. 2013)("Nominal parties are

excepted from the requirement that all defendants join in or consent to removal to federal

court."). A nominal party has "no immediately apparent stake in the litigation either prior

or subsequent to the act of removal." Id. at 260. The key consideration is whether the

party in question "has an interest in the outcome ofthe case." Id. at 261. "Determining

nominal party status is a practical inquiry, focused on the particular facts and

circumstances of a case." Id. at 260 (citing Shaugnessy v. Pedreiro, 349 U.S. 48,54

(1955)(noting that party status is determined by "practical considerations")).
                                    III.   ANALYSIS


       For the reasons that follow, the Court will deny Plaintiffs Motion. According to

Plaintiff, the Court lacks subject-matter jurisdiction. First, he contends that the Court

lacks diversity jurisdiction under 28 U.S.C. § 1332 because Plaintiff and SIWPC share

Virginia citizenship. (Mem. Supp. Mot. Remand 3-4, ECF No. 15.) Second, he contends

that the Court lacks federal question jurisdiction under 28 U.S.C. § 1331 because his

claims against Defendants proceed only under state law. {Id. at 4.)

       In response, JPMorgan argues that SIWPC is a nominal and/or fraudulently joined

party, whose citizenship should not be considered for the purpose of analyzing the

Court's diversity jurisdiction. (Resp. Opp'n Pl.'s Mot. Remand 3-6, ECF No. 16.)

Further, JPMorgan contends that while Plaintiffs claims are couched in terms of state

law, they arise under federal law. {Id. at 6-8.) The Court agrees with JPMorgan that

SIWPC should not be considered for the purpose of analyzing diversity jurisdiction and

therefore need not reach the issue of whether Plaintiffs claims arise under federal law.

       The Court's inclusion of SIWPC in its diversity analysis depends upon whether he

is fraudulently joined or a nominal party. This is by no means the first instance in which

this issue has arisen with respect to a substitute trustee under similar circumstances.

Critical to evaluating whether a substitute trustee is fraudulently joined or a nominal

party is "the nature ofthe actions allegedly taken by the trustee, if any, and the type of

relief sought against the trustee, if any." Sherman, 796 F. Supp. 2d at 760. Courts in this

district have consistently looked at whether the complaint contains "significant factual
allegations made specifically against" the substitute trustee. See Payne v. Bank of

America, N.A., No. 3:09-cv-00080, 2010 WL 546770(W.D. Va. Feb. 11, 2010).

       Courts in this district have found that a substitute trustee has been properly joined

in situations such as where a foreclosure sale has occurred and the plaintiff seeks to have

it set aside or where the complaint lays out a plausible claim for breach of fiduciary duty

by the substitute trustee. See Harris v. Matrix Fin. Servs. Corp.., No. 3:18-cv-618,2018

WL 6037524, at *3(E.D. Va. Nov. 16, 2018); LaGrant v. U.S. Bank Nat. Ass'n, No.

3:14-cv-809, 2015 WL 1208967, at *3-*5(E.D. Va. Mar. 16, 2015);Payne,2010 WL

546770, at *4-*7. Conversely, where complaints lack significant allegations against a

substitute trustee and a foreclosure has not yet occurred, courts have found that the

substitute trustee is a nominal party or has been fraudulently joined. See Dail v. Bank of

Am., N.A., No. 2:18-cv-640, 2019 WL 921452, at *3-*4(E.D. Va. Feb. 21, 2019); Lee v.

Ocwen Loan Servicing, LLC,No. 2:18-cv-221, 2018 WL 4365583, at *2-*3(E.D. Va.

July 31, 2018); Wingate, 2018 WL 3341186, at *4-*5; Correll v. Bank ofAm., N.A., No.

2:1 l-cv-477, 2012 WL 348594, at *6(E.D. Va. Feb. 2, 2012); Sherman, 796 F. Supp. 2d

at 759-60. Notably,"courts in similar cases have categorically rejected claims that a

cause of action may be established under either 'lack of authority to foreclose' or

'wrongful foreclosure' theories." Wingate, 2018 WL 3341186, at *4(citing Young v.

CitiMortgage, Inc., No. 5:12-cv-79, 2013 WL 3336750, at *12(W.D. Va. July 2, 2013);

Hien Pham v. Bank ofNew York, 856 F. Supp. 2d 804, 810-11 (E.D. Va. 2012)).

       This Court concludes that SIWPC has been fraudulently joined. Plaintiffs

allegations against SIWPC involve(1)his imminent foreclosure ofthe property at issue

                                             7
and(2)prior notice provided to SIWPC by Plaintiffs counsel that JPMorgan was not in

compliance with federal regulations and that Plaintiff had the means to reinstate the loan.

(Compl. in|46-61.) Importantly, however, Plaintiff does not identify any authority to

support his position that SIWPC is a proper party to this case or that he may reasonably

succeed on any cause of action lodged against him.

       In support of his position that SIWPC is a proper party. Plaintiff relies exclusively

on Payne. (Mem. Supp. Mot. Remand 3-4.) The substitute trustee in Payne, however,

had already foreclosed on the property at issue and was assumed to hold legal title. 2010

WL 546770, at *5. Further, the plaintiff alleged that the substitute trustee failed to act

impartially as a fiduciary for both debtor and creditor by failing to provide a

reinstatement figure that would allow reinstatement as provided in the deed oftrust. Id.

at *6. Accordingly, the Payne court found that the defendant bank had not met its burden

ofshowing that the substitute trustee was a nominal or fraudulently joined party. Id. at

*7. No such allegations are present in the immediate case.

       Thus, the Court finds that SIWPC has been fraudulently joined and will therefore

dismiss him sua sponte from this matter. While courts in this district have treated the

analysis for whether a party is nominal as identical to that of fraudulentjoinder, see

Wingate, 2018 WL 3341186, at *4 (citing Sherman, 796 F. Supp. 2d at 16\',Payne,2010

WL 546770, at *4), the Court need not reach that determination here.

       Absent SIWPC,the Court finds that there is complete diversity between the

remaining parties in this case. Accordingly, Plaintiffs Motion will be denied.
        Additionally, there are two pending Motions to Dismiss this matter. SIWPC's

Motion to Dismiss will be denied as moot along with his dismissal from the case. The

Court will direct JPMORGAN to file a memorandum in support of its Motion to Dismiss.

        An appropriate Order will accompany this Memorandum Opinion.



                                                                /s/
                                               The Honorable Henry E. Hudson
                                               Senior United States District Judge
Date:        II^ ZOlS
Richmond, VA
